[exhibit101sneadexecsever001.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 CONFIDENTIAL
EXECUTIVE SEPARATION AGREEMENT & GENERAL RELEASE This Confidential Executive
Separation Agreement & General Release (the “Agreement”) is entered into as of
the Effective Date (as defined in Section 13 below), by and between Robert K.
Snead (“Executive”) and Owens & Minor, Inc. (together with all Related Entities
(as defined herein), “O&M” or the “Company”) (Executive and O&M are each
referred to herein as a “Party” and, collectively, as the “Parties”) and in
light of the following circumstances: WHEREAS, Executive has been employed by
and an officer of the Company, most recently as its Executive Vice President and
Chief Financial Officer; WHEREAS, Executive has, at the request of the Company,
resigned from his employment with the Company effective December 31, 2019 (the
“Separation Date”) and stepped down from all officer and director roles
effective November 1, 2019; WHEREAS, this Agreement is a condition precedent to
Executive’s receipt of severance benefits under the Owens & Minor, Inc. Officer
Severance Policy (the “Policy”). NOW, THEREFORE, in consideration of the
Parties’ promises and obligations hereunder, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows: 1. Separation Date. a. Executive’s last day of
employment with the Company was the Separation Date, and Executive acknowledges
and agrees that his employment relationship with the Company ended on such date.
Executive further acknowledges and agrees that this Agreement shall be deemed
and shall be immediately effective as Executive’s resignation as Executive Vice
President and Chief Financial Officer, and from all other officer, director, or
other positions with Owens & Minor, Inc. and all Related Entities. For purposes
of this Agreement, “Related Entities” means Owens & Minor, Inc.’s subsidiary and
affiliated entities and each of their predecessors. b. Executive understands and
acknowledges that some matters that fell under Executive’s responsibility in his
position with the Company may be ongoing after the Separation Date. Accordingly,
Executive agrees that for a period of six (6) months after the Separation Date
Executive will cooperate and make himself reasonably available to Company
representatives to respond to questions regarding Executive’s experience with
and knowledge about the Company. Additionally, Executive agrees that he will,
for a reasonable fee, assist O&M, as reasonably requested by the Company, in the
case of any litigation, regulatory inquiry, audits, or other such Page 1 of 17



--------------------------------------------------------------------------------



 
[exhibit101sneadexecsever002.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 matters. Executive
reserves the right to decline a request or demand for assistance by the Company
of Executive that unreasonably interferes or is in material conflict with, or
otherwise materially compromises, Executive’s professional responsibilities as
an employee of another employer or as a director or officer of another entity.
2. Accrued Benefits. a. The Company shall pay Executive his normal base salary
earned through the Separation Date in accordance with its usual payroll
practices. b. The Company shall reimburse Executive for any expenses incurred by
Executive prior to the Separation Date related to his employment with the
Company, subject to the requirements of the Company’s expense reimbursement
policy and preapproval of any travel related to Company business by the
Company’s Chief Executive Officer. All such reimbursement will be made in
accordance with the Company’s expense reimbursement policy. c. Executive
acknowledges and agrees that as of the Separation Date, except as otherwise set
forth in this Agreement, the Company shall have no obligation to continue
Executive’s coverage under the Company’s medical, dental, life insurance, or
other employee insurance or benefit plans; provided, however, that Executive
will be eligible for COBRA coverage to the extent required by applicable law.
Executive understands and acknowledges that COBRA coverage will be at
Executive’s sole expense and will be offered at 102% of the full cost of
coverage. Executive will receive applicable COBRA election forms under separate
cover following the Separation Date. d. The Parties acknowledge and agree that,
subject to the Company’s compliance with the terms of this Agreement, the
Company has paid or will pay to Executive in full all accrued salary, expenses,
reimbursements, vacation, sick leave, and other payments to which Executive is
or may have been entitled, and that there will be no sums or other benefits,
other than as described in this Agreement, due or owing to Executive by the
Company. 3. Severance Benefits. a. In consideration of Executive’s promises,
covenants and agreements set forth in this Agreement (including but not limited
to the covenants regarding Confidentiality, Non- Competition and
Non-Solicitation), and in accordance with Section 5 of the Policy, the Company
shall provide Executive with the payments and benefits set forth in this Section
3 (collectively, the “Severance Benefits”). Executive acknowledges and Agrees
that Executive would not be entitled to the Severance Benefits in the absence of
Executive’s acceptance of this Agreement and adherence with its terms. b. The
Company shall pay Executive a lump-sum in the gross amount of EIGHT HUNDRED
FIFTY-THREE THOUSAND, EIGHT HUNDRED THIRTY-NINE DOLLARS AND NO CENTS
($853,839.00), less all applicable withholdings and deductions, which equates to
one and one- half (1 ½) times the sum of the amount of Executive’s annual salary
as of the Separation Date plus the average of Executive’s annual bonus for the
last three completed years. The Company Page 2 of 17



--------------------------------------------------------------------------------



 
[exhibit101sneadexecsever003.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 shall make this
payment on the first regularly scheduled Company payday following the Effective
Date of this Agreement. For purposes of this Agreement, “Severance Period” shall
mean the eighteen (18) month period immediately following the Separation Date.
c. The Company shall pay Executive a lump-sum cash Welfare Benefit Payment (as
defined in the Policy) equal to FIFTEEN THOUSAND FOUR HUNDRED FIFTY-FIVE DOLLARS
AND NO CENTS ($15,455.00), less all applicable withholdings and deductions. The
Company shall make this payment on the first regularly scheduled Company payday
following the Effective Date. d. Executive will receive a pro-rated amount of
his unvested restricted stock awards based on his Separation Date as provided by
the applicable plan documents and award agreements. Executive currently holds
106,997 unvested shares of restricted stock in the Company (the “Restricted
Stock”) issued and outstanding under O&M’s 2015 Stock Incentive Plan and/or 2018
Stock Incentive Plan (as amended). Under the applicable plan and award
agreements, the restrictions on 44,222 shares will lapse and such shares shall
become vested to Employee as of the Effective Date. The remaining 62,775 shares
of Restricted Stock shall be forfeited. Executive understands and agrees that
all of his outstanding performance share awards shall not be affected by this
Agreement and shall remain subject to the not for cause termination and other
terms and provisions of the applicable performance share award agreements. e.
Provided this Agreement is binding and effective, the Company shall reimburse
Executive for (i) expenses incurred from November 1, 2019 through June 30, 2020,
in procuring outplacement services in an amount not to exceed TEN THOUSAND
DOLLARS ($10,000.00), and (ii) expenses incurred from November 1, 2019 through
June 30, 2020, prior to the commencement of alternate employment for tax
preparation related to 2019 and financial counseling services (including but not
limited to the services of a tax attorney) in an amount not to exceed FIVE
THOUSAND TWO HUNDRED FIFTY DOLLARS ($5,250.00), in each case conditioned upon
Executive providing the Company with proper and timely documentation of such
expenses. f. Provided this Agreement is binding and effective, the Company shall
reimburse to Executive actual expenses incurred by Executive (up to a cumulative
amount not to exceed TEN THOUSAND DOLLARS ($10,000.00)) for legal services
arising from or related to Executive’s separation from employment with the
Company, including legal counsel’s negotiation and drafting of, and provision of
advice regarding, this Agreement (“Legal Services Reimbursements”). The
Company’s payment of the Legal Services Reimbursement is conditioned upon the
Executive providing the Company with documentation of such expenses, redacted to
conceal all narrative that is subject to the attorney-client privilege, that
contains attorney work product or mental impressions, or that addresses or
references any matter of a private or confidential nature. g. Any amount
described in this Section 3, to the extent earned, shall be paid to Executive in
no event later than the fifteenth day of the third month following the end of
the year in which such amount was no longer subject to a substantial risk of
forfeiture, within the meaning Page 3 of 17



--------------------------------------------------------------------------------



 
[exhibit101sneadexecsever004.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 of Code Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), except as may be
permitted pursuant to Treasury Regulation Section 1.409A-1(b)(4)(ii). 4.
Covenant to Maintain Confidentiality. a. During his employment with the Company,
Executive has been exposed to certain Confidential Information of the Company.
For purposes of this Agreement “Confidential Information” means information, in
any form, related to the Company’s business (i) that is not generally known or
available to others in the Company’s industry, (ii) in which the Company has an
interest, (iii) from which the Company derives value by virtue of – in whole or
in part – its confidentiality, and (iv) with respect to which the Company takes
reasonable measures to maintain as confidential. Such Confidential Information
includes but is not limited to: information technology and computer systems;
trade secrets; financial or investor relations information; sales activity
information; accounting information; revenue recognition information; cash-flow
information; lists of and other information about current and prospective
customers, vendors or suppliers; prices or pricing strategy or information;
sales and account records; reports, pricing, sales manuals and training manuals
regarding selling, strategic planning and business development information;
purchasing, and pricing procedures and financing methods of the Company,
together with any specific and proprietary techniques utilized by the Company in
designing, developing, testing or marketing its products, product mix and
supplier information or in performing services for clients, customers and
accounts of the Company; information concerning existing or contemplated
software, products, services, technology, designs, processes and research or
product developments of the Company; and, any other information of a similar
nature made available to Executive and not known to the public, which, if
misused or disclosed, could adversely affect the business or interests of the
Company. Confidential Information includes any such information that Executive
may have prepared or created during his employment with the Company, as well as
such information that has been or may be created or prepared by others.
Confidential Information shall not include any information that has been
voluntarily disclosed to the public by the Company, has been independently
developed and disclosed to the public by others without violating any legal
obligation, or otherwise enters the public domain through lawful means. b.
Subject to the limited exclusions and limitations set forth in this Agreement,
Executive agrees that for as long as such information remains confidential to
the Company, including after the Severance Period, or is a trade secret under
applicable law, Executive will not disclose any Confidential Information to any
person, agency, institution, company, or other entity, and Executive will not
use any Confidential Information in any way, except as required by my duties to
the Company or by law, or as permitted under Section 9 of this Agreement. In the
event that Executive is unsure whether or not certain information is
Confidential Information, Executive will send the Company a written inquiry
about whether such information is covered under this Agreement. Page 4 of 17



--------------------------------------------------------------------------------



 
[exhibit101sneadexecsever005.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 c. Notwithstanding
anything to the contrary contained herein, this Agreement does not prohibit
Executive from complying with a lawful subpoena or other legal compulsion. If
Executive becomes legally compelled (by interrogatories, requests for
information or documents, subpoenas, civil investigative demands, applicable
regulations, or similar processes) to disclose any Confidential Information,
Executive shall, if permitted by applicable law, provide Company with prompt
notice so that Company may seek an appropriate protective order or other
appropriate remedy or waive Executive’s compliance with this Section 4, which
waiver must be in writing to be effective. If a protective order or other remedy
is not obtained by the Company by the date that Executive must comply with the
request, or if Company waives compliance with this Section 4 in writing,
Executive shall furnish only that portion of the Confidential Information that
Executive is legally required to produce in the reasonable opinion of
Executive’s counsel (after consultation with Company’s counsel, if allowed by
law). The Parties agree that Executive’s obligations under this Section 4 are
expressly limited by the provisions of Section 9 of this Agreement. 5. Covenant
not to Compete. a. During the Severance Period, Executive agrees not to engage
in Competitive Work for or on behalf of a Competitor to conduct or support the
conduct of Competitive Business within the continental United States.
Notwithstanding the foregoing, this Section 5 does not restrict Executive from
owning stock or other securities of a publicly held corporation in which
Executive does not possess beneficial ownership of more than 2% of the voting
stock of any enterprise (but without otherwise participating in the activities
of such enterprise) if such securities are listed on any national or regional
securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, whether or not such enterprise is a Competitor
(as defined below). b. For purposes of this Agreement, “Competitive Business”
means providing or soliciting to provide a product or service that competes with
a product or service provided, offered or planned to be offered by O&M at any
time during the last twelve (12) months of Executive’s employment with the
Company (the “Recent Period”). “Competitive Work” means the performance of
duties and/or provision of services (whether as an employee, independent
contractor or otherwise) that are substantially similar to duties and/or
services that Executive performed or provided for or on behalf of O&M at any
time during the Recent Period. “Competitor” means each entity listed on Exhibit
A attached hereto and any parent, subsidiary or affiliated entity of each of
them that is engaged in Competitive Business. c. Executive understands and
agrees, and the Company intends, that nothing in this Section 5 shall prevent
Executive from performing services or activities for or on behalf of a
Competitor that are not the same as or similar to the services and activities
Executive performed for an O&M Company. Further, the Parties agree that the
restrictions of this Section 5 shall not prevent Executive from seeking or
accepting employment, or performing services or activities, in Page 5 of 17



--------------------------------------------------------------------------------



 
[exhibit101sneadexecsever006.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 any capacity with a
Covered Customer or a Covered Supplier (as defined below) that is not identified
as a Competitor in Exhibit A attached hereto. d. Prior to providing services or
activities to any person or business that Executive believes may be restricted
or prohibited by this Section 5, Executive may request the Company’s written
approval of the Executive’s provision of services or activities to such person
or business. 6. Non-Solicitation of Customers & Suppliers. a. During the
Severance Period, Executive agrees that he will not, personally or through
another, conduct or offer to conduct any Competitive Business with any Covered
Customer, or encourage or induce any Covered Customer or Covered Supplier to
cease doing business with the Company or change the terms of an existing
business relationship with the Company to the material detriment of the Company.
Notwithstanding the foregoing, this Section 6 does not prohibit general
advertising or solicitation that is not specifically directed to a Covered
Customer(s) or Covered Supplier(s). b. For purposes of this Agreement, (i)
“Covered Customer” means any individual or entity with which O&M, at any time
during the Recent Period, has conducted, or made a written or in-person proposal
to conduct, business or to which the Company has provided or offered to provide
goods or services, and with whom or which Executive had Material Contact, (ii)
“Covered Supplier” means any manufacturer or supplier of medical or surgical
products or devices with which O&M, at any time during the Recent Period, has
conducted or made a written or in-person proposal to conduct business, and with
which Executive had Material Contact, and (iii) “Material Contact” means that
(x) Executive personally communicated with a person or entity employed or
engaged by, or representing, a Covered Customer or Covered Supplier, either
orally or in writing, regarding an O&M company or the products or services of,
or provided to, an O&M company, or (y) Executive received Confidential
Information regarding a Covered Customer or Covered Supplier, in each instance,
at any time during the Recent Period. c. Nothing in this Section 6 is intended
to prohibit Executive’s employment by a Covered Customer or Covered Supplier
that is not identified in Exhibit A hereto, provided Executive, during the
Severance Period, does not personally or through another directly or indirectly
encourage or induce such employer to cease doing business with the Company or
change the terms of an existing business relationship with the Company to the
material detriment of the Company. 7. Non-Solicitation of Workers. During the
Severance Period, Executive agrees that he will not, personally or through
another, solicit for employment or hire a Covered Worker for employment or
engagement by any person or entity other than O&M or encourage a Covered Worker
to leave employment with the Company. Notwithstanding the foregoing, the
restrictions contained in this Section 7 shall not apply to any individual that
has been separated from employment with the Company for six (6) months or more
as of the time of recruitment, solicitation or hiring by Executive. This Section
7 also does not prohibit general advertising or Page 6 of 17



--------------------------------------------------------------------------------



 
[exhibit101sneadexecsever007.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 solicitation not
specifically directed to a Covered Worker or Covered Workers. For purposes of
this Agreement, “Covered Worker” means any person who at any time during the
Recent Period (i) was employed or engaged by the Company; and (ii) had
business-related contact with or reported to Executive. 8. Non-Disparagement. a.
Executive agrees that during the Severance Period he will refrain from printing
or communicating any comments to any person, audience, or assembly of persons,
including shareholders of O&M (but exclusive of his family members; personal
banking, financial, and tax professionals; and attorneys), or to the print or
broadcast media, or in any form of electronic, Internet, or social media
communications, that may reasonably be interpreted as disparaging of the
Releasees (as defined below). Similarly, O&M agrees that during the Severance
Period the Officers and Directors of OMI shall refrain from printing or
communicating any comments to any person, audience, or assembly of persons (but
exclusive of officers or directors of the Company or O&M’s banking, financial,
and tax professionals; and attorneys), or to the print or broadcast media, or in
any form of electronic, Internet, or social media communications, that may
reasonably be interpreted as disparaging of Executive. b. For purposes of this
Agreement, “disparaging” is defined to mean critical, derogatory, deprecating,
detracting, or pejorative, or harmful to or impugning the business,
professional, or personal reputation or integrity of another. Further, these
provisions are in addition to, and not in lieu of, the substantive protections
under applicable law relating to defamation, libel, slander, interference with
contractual or business relationships, or other statutory, contractual or tort
theories. c. Notwithstanding the foregoing, Executive and O&M understand and
agree that their obligations under this Section 8 are expressly limited by the
provisions of Section 9 of this Agreement. Further, nothing herein shall be
construed to require Executive or O&M or any other person to engage in any
unlawful act. 9. Limitations on Obligations. Nothing in this Agreement shall
prohibit or impede Executive from communicating, cooperating or filing a
complaint with any U.S. federal, state or local governmental or law enforcement
branch, agency or entity (each, a “Governmental Entity”) with respect to
possible violations of any U.S. federal, state or local law or regulation, or
otherwise making disclosures to any Governmental Entity, in each case, that are
protected under the whistleblower provisions of any such law or regulation,
provided that in each case such communications and disclosures are consistent
with applicable law. Executive does not need the prior authorization of (or to
give notice to) the Company regarding any such communication or disclosure. This
Agreement also does not limit Executive’s right to receive an award for
information provided to any federal, state or local government agency or
self-regulatory organization, or to engage in any future activities protected
under whistleblower statutes. Additionally, Executive hereby confirms that she
or he understands and acknowledges that an Page 7 of 17



--------------------------------------------------------------------------------



 
[exhibit101sneadexecsever008.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 individual shall not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made in confidence to a federal,
state, or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Executive understands and acknowledges further that an individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal; and does not disclose
the trade secret, except pursuant to court order. Notwithstanding the foregoing,
under no circumstance will Executive be authorized to disclose any information
covered by the Company’s attorney-client privilege or the Company’s attorney
work product without prior written consent of the Company’s General Counsel or
other officer designated by the Company, or unless such disclosure of that
information would otherwise be permitted pursuant to 17 CFR 205.3(d)(2),
applicable state attorney conduct rules, or otherwise under applicable law or
court order. 10. Reasonableness & Remedies. a. The covenants contained in
Sections 4, 5, 6, 7 & 8 of this Agreement (the “Protective Covenants”) are, in
light of the nature of Executive’s employment by the Company, reasonable and
necessary for the protection of the Company’s legitimate business interests,
specifically including the Company’s interest in the Confidential Information
and the Company’s significant investment to develop and maintain its business
relationships and goodwill. b. The Company will suffer irreparable harm if
Executive breaches any provision of the Protective Covenants, and the Company
shall be entitled to, in addition to any other available remedies, temporary
and/or permanent injunctive relief against Executive barring any conduct in
violation of any provision of the Protective Covenants. Additionally, the
duration of the restrictions in the Protective Covenants shall be extended by
the length of time Executive is in breach of any such restriction. No claim or
cause of action Executive may have or assert against the Company, whether
predicated on this Agreement or otherwise, shall serve as or constitute a
defense to the enforcement of any provision of the Protective Covenants. c. A
Party wishing to file a suit or action against the other for a material breach
of this Agreement, including the provisions of the Protective Covenants
(“Claimant Party”), shall not file such suit or action before the expiration of
thirty (30) days next following the delivery by the Claimant Party to the other
of written notice of the alleged material breach (“Waiting Period”). Such
written notice by the Claimant Party to the other party shall include, in
reasonable detail and to the best of the Claimant Party’s knowledge and belief,
the factual bases for the claim of alleged material breach of the provisions of
this Agreement (the “Notice of Claims”). Notwithstanding the foregoing, the
Waiting Period shall not apply to the Company’s pursuit of temporary injunctive
or similar equitable relief for alleged violation of the Protective Covenants
Page 8 of 17



--------------------------------------------------------------------------------



 
[exhibit101sneadexecsever009.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 d. No suit or action
by a Claimant Party for a material breach of this Agreement, including the
provisions of the Protective Covenants of this Agreement, or for any remedies
associated with such material breach, including injunctive relief or any other
legal or equitable remedy, shall be filed, allowed, or granted in any court of
law or equity unless such suit or action is commenced within one (1) year
following the date that the Claimant Party knew of such material breach. e. The
Parties agree that in any action arising out of or relating to this Agreement,
including any claims or counterclaims brought by either Party to enforce its
terms, the Party that substantially prevails in such action shall be entitled to
recover the reasonable attorneys’ fees and costs incurred by such Party in
connection with such action. 11. General Release. a. For purposes of this
Agreement, “Releasee” and “Releasees” means the Company and any and all O&M
boards, past and present directors, trustees, officers, shareholders, members,
partners, managers, supervisors, employees, attorneys, agents, representatives,
insurers and consultants, as well as the predecessors, successors and assigns of
any of them, and all persons or entities acting by, with, through, under or in
contract with any of them. Except as specifically provided below, for purposes
of this Agreement the term “Claims” means: each and every claim, complaint,
cause of action, grievance, demand, controversy, allegation, or accusation,
whether known or unknown; each and every promise, assurance, contract,
representation, obligation, guarantee, warranty, liability, right, agreement and
commitment of any kind, whether known or unknown; and all forms of relief,
including, but not limited to, all remedies, costs, expenses, losses, damages,
debts and attorneys’ and other professionals’ fees and related disbursements,
whether known or unknown. Notwithstanding the foregoing, Claims do not include a
charge of discrimination with the Equal Employment Opportunity Commission
(“EEOC”). Thus, this Agreement does not preclude Executive from filing an EEOC
charge or participating in an EEOC investigation. b. Subject to the limited
exclusions and limitations set forth below and in Section 9 of this Agreement,
Executive hereby irrevocably releases and forever discharges all Releasees from
any and all Claims that Executive, or anyone on his behalf ever had or now has
against any and all of the Releasees, or which Executive, or any of his
executors, administrators, representatives, attorneys or assigns, hereafter can,
shall or may have against any and all of the Releasees for or by reason of any
cause, matter, thing, occurrence, or event whatsoever from the date of
Executive’s birth to the date that Executive signs this Agreement. Executive
acknowledges and agrees that the Claims released in this paragraph include, but
are not limited to, (a) any and all Claims based on any law, statute, or
constitution or based on contract or in tort or in common law, and any and all
Claims based on or arising under any civil rights laws, such as the civil rights
laws of any state or jurisdiction, Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act (“ADEA”), the Equal Pay Act, the
Americans with Disabilities Act of 1990, the Page 9 of 17



--------------------------------------------------------------------------------



 
[exhibit101sneadexecsever010.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 Civil Rights Act of
1991, the Family Medical Leave Act, or the Virginia Human Rights Act; (b) any
and all Claims under any grievance or complaint procedure of any kind; and (c)
any and all Claims based on or arising out of or related to Executive’s
recruitment by, employment with, the termination of Executive employment with,
or Executive’s performance of any service in any capacity for, or any business
transaction with, each or any of the Releasees (collectively, the “Released
Claims”). Executive also hereby waives any and all right to personal recovery of
money damages or other relief for any of the Claims released by this Section 11.
Executive hereby represents and warrants that he has not assigned any claim to
any third party. c. Notwithstanding the foregoing, Executive does not release or
waive, and Released Claims shall not include: i. Any rights Claims, or
protections that Executive may have under this Agreement; ii. Any rights,
Claims, and protections based on any cause, matter, thing, or event arising or
occurring at any time after Executive signs this Agreement; iii. Executive’s
rights, Claims, and protections, if any, to vested or guaranteed benefits under
the Company’s qualified and non-qualified benefit plans, including, without
limitation, the Management Equity Ownership Program, the Executive Deferred
Compensation and Retirement Plan, restricted and unrestricted stock awards,
stock options, stock appreciation rights, stock units, and incentive awards, and
all other vested retirement, executive compensation, deferred compensation, and
stock grant or option plans; iv. Any rights, Claims, or protections that
Executive may have under his Executive Severance Agreement with the Company and
the change-in-control provisions therein; v. Any rights, Claims, or protections
Executive may have under the applicable terms of such policy or plan to convert
his existing coverage under any group life, disability, and/or accidental death
and dismemberment plan offered by the Company; vi. Any rights, Claims, or
protections Executive may have to continuation of group health, dental, or
vision insurance as provided by the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), as amended by the Health Insurance Portability and
Accountability Act of 1996 and the American Recovery and Reinvestment Act of
2009; vii. Any rights, Claims, or protections Executive has, had, or may have
under Article V of the Amended and Restated Articles of Incorporation of Owens &
Minor, Inc. (“Articles of Incorporation”), including the indemnification and
advancement provisions contained therein, as of the Effective Date of this
Agreement; Page 10 of 17



--------------------------------------------------------------------------------



 
[exhibit101sneadexecsever011.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 viii. Any rights,
Claims, or protections Executive has, had, or may have under any policy or
contract of indemnification, liability or other type of insurance, or other
undertaking from and/or against any Claims asserted, liability incurred, or
proceeding initiated or maintained against Executive arising from, related or
pertaining to, or serving as its basis or their bases, Executive’s capacity as
an officer of the Company or his alleged acts, omissions, or inaction in such
capacity, the foregoing being without regard to whether the Company has, had, or
may have the power or obligation to indemnify Executive or provide advancements
against such liability under Article V of the Articles of Incorporation; or ix.
Any rights, Claims, or protections that Executive may have arising under the Age
Discrimination in Employment Act of 1967 (“ADEA”), or the Older Workers Benefit
Protection Act of 1990, which amends the ADEA, after Executive signs this
Agreement; or x. Any rights, Claims or protections that Executive, by law, is
prohibited from releasing under this Agreement. d. Indemnification and
Advancement Obligations of O&M. Notwithstanding any provision of this Agreement
to the contrary, O&M reaffirms and restates its obligations to Executive under
Article V of its Articles of Incorporation, amended and current as of the
Separation Date, including the indemnification and advancement provisions
contained therein. In no way limiting the foregoing, and as an inducement to
Executive’s acceptance and execution of this Agreement, O&M acknowledges and
agrees that as of the date that it executes this Agreement (a) the Company’s
officers and directors are not aware of any actions, omissions, or inaction by
Executive that would negate Executive’s rights to indemnification and
advancements under the Articles of Incorporation of O&M; and (b) the Company’s
officers and directors are not aware of any actions, omissions, or inaction by
Executive that could give rise to any Claims by O&M or its Related Entities
against Executive. 12. No Admission. The offer of this Agreement and the
Agreement itself are not an admission, and shall not be construed to be an
admission, by each or any of the Releasees, that the personnel, employment,
termination and any other decisions involving Executive or any conduct or
actions at any time affecting or involving Executive were wrongful,
discriminatory, or in any way unlawful or in violation of any right of
Executive; moreover, any such liability or wrongdoing is denied by Executive.
Executive shall not attempt to offer this Agreement or any of its terms as
evidence of any liability or wrongdoing by each or any of the Releasees in any
judicial, administrative or other proceeding now pending or hereafter instituted
by any person or entity. 13. Period for Review & Revocation. Executive
acknowledges that he has been afforded twenty-one (21) days after receiving this
Agreement to consider whether or not to enter into it. Executive may use as much
or as little of this 21-day period as Employee wishes to decide Page 11 of 17



--------------------------------------------------------------------------------



 
[exhibit101sneadexecsever012.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 whether or not to
sign this Agreement. Executive may revoke this Agreement within seven (7) days
of signing it by delivering a written notice of revocation to the Company’s
General Counsel at 9120 Lockwood Boulevard, Mechanicsville, Virginia 23116. For
a revocation to be effective, written notice must be received no later than the
close of business on the seventh (7th) day after Executive signs this Agreement.
If Executive revokes this Agreement, it shall not be effective or enforceable,
and the Company shall not be obligated to provide Employee any benefits
hereunder. If Executive has not revoked the Agreement, the eighth (8th) day
after Executive signs this Agreement shall be the “Effective Date” for purposes
of this Agreement. 14. Encouragement to Consult with an Attorney. The Company
has advised Executive to consult an attorney about this Agreement before signing
it. By signing this Agreement, Executive represents that he has consulted with
an attorney about this Agreement or has voluntarily chosen not to do so.
Executive acknowledges and agrees that, except as expressly provided for in this
Agreement, the Company is not obligated to pay any of Executive’s attorneys’
fees, costs or expenses relating to this Agreement and that the release in
Section 11, above, releases, among other things, all Claims for attorneys’ fees,
costs and expenses. Executive acknowledges that he is signing this Agreement
voluntarily, with full knowledge of the nature and consequences of its terms and
without duress or undue influence by the Company or any other person or entity.
15. No Release of Future Claims. This Agreement does not waive or release any
rights or claims that Employee may have under the ADEA or otherwise which arise
after the date that Employee signs this Agreement. The parties acknowledge and
agree that the decision to end Employee’s employment with the Company was made
prior to Employee signing this Agreement. 16. Taxes; Section 409A. The Company
will withhold from any amounts due Executive under this Agreement payroll
deductions as required by law and determined by the Company. Executive
understands and acknowledges that he is responsible for all taxes that he may
incur with respect to any of the consideration to be delivered to him under this
Agreement. Notwithstanding any other provision of this Agreement, it is intended
that any payment or benefit provided hereto that is considered nonqualified
deferred compensation subject to Section 409A of the Code, will be exempt from,
or comply with or be provided or paid in a manner and at such time and in such
form as complies with the applicable requirements of, Section 409A of the Code,
and the interpretive guidance thereunder, including, without limitation, the
exemptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions. This Agreement shall be administered,
interpreted and construed in a manner that does not result in the imposition of
additional taxes, penalties or interest under Section 409A of the Code. The
Company and Employee agree to negotiate in good faith to make amendments to the
Agreement, as the parties mutually agree are necessary or desirable to avoid the
imposition of taxes, penalties or interest under Section 409A of the Code.
Neither the Company nor Employee will have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A of the Code. Notwithstanding any other
Page 12 of 17



--------------------------------------------------------------------------------



 
[exhibit101sneadexecsever013.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 provision of this
Agreement, however, none of the Releasees shall be liable to Executive in the
event any provision of this Agreement fails to comply with, or be exempt from,
Section 409A of the Code. 17. Governing Law. The Company is a global business
headquartered in the Richmond metropolitan area of Virginia, and this contract
was made in whole or in part in Virginia. This Agreement shall be construed and
enforced under the laws of the Commonwealth of Virginia, without regard to its
conflicts of law principles. 18. Forum Jurisdiction & Venue. The exclusive
forums and venues for any Covered Claim, shall be the federal courts located in
Richmond, Virginia, and the state courts located in Henrico County, Virginia
(each a “Chosen Forum” and, collectively, the “Chosen Forums”); provided,
however, that the Company may, in its sole discretion, choose to bring a Covered
Claim in any other court located within a jurisdiction in which Executive
resides or is employed and which has jurisdiction over such Covered Claim.
Executive expressly and irrevocably consents and submits to the personal
jurisdiction of each Chosen Forum over Executive for any Covered Claim and
expressly agrees that venue for any Covered Claim is appropriate therein.
Executive shall not file any Covered Claim in any forum other than a Chosen
Forum and waives any and all objections to the jurisdiction of or venue in a
Chosen Forum for a Covered Claim. A final judgment in any action or proceeding
in a Chosen Forum shall be conclusive and may be enforced in other jurisdictions
in accordance with applicable law; provided, however, that this Section 18 does
not affect either party’s right to appeal a judgment. Executive acknowledges
that Executive has read this Section 18, understands it and has voluntarily
agreed to its terms. 19. Waiver of Jury Trial. Executive knowingly and willfully
waives any right he may have under applicable law to a trial by jury in any
dispute or issue arising out of or in any way related to a Covered Claim. 20.
Severability & Reformation. a. The provisions of this Agreement, including the
Protective Covenants, are expressly intended to be severable and separately
enforceable. If any clause or provision of this Agreement is ruled invalid or
limited by any regulatory agency or court of competent jurisdiction, the
invalidity of such clause or provision shall not affect the validity of the
other provisions, which provisions shall be enforced to the fullest extent
permitted by law. b. In the event that a court of competent jurisdiction
determines that any provision of the Protective Covenants is invalid or
unenforceable under applicable law by reason of its geographic, temporal or
other scope, or the extent of restriction imposed on Executive’s activity, the
court making such determination shall reduce the applicable scope and/or the
extent of restriction by such amount as is minimally necessary to render such
provision, as so amended, valid and enforceable under applicable law.
Notwithstanding the foregoing, should it be determined that the provisions of
this Section 20.b are impermissible under applicable law then Page 13 of 17



--------------------------------------------------------------------------------



 
[exhibit101sneadexecsever014.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 this subsection shall
be deemed null and void, and such determination shall not affect the validity of
the remainder of this Agreement. 21. Notices. All notices permitted or required
under this Agreement shall be given in writing and addressed or delivered to the
persons specified in this Agreement. Any notice or communication required
hereunder shall be given by hand; FedEx or UPS next-business-day delivery
service; registered, certified, or express United States mail (postage prepaid).
The date of receipt of any notice shall be the date the notice is deemed to have
been given. Notices permitted or required hereunder shall be given to the
following individuals: Notices to the Company: Owens & Minor, Inc. Attn: General
Counsel 9120 Lockwood Boulevard Mechanicsville, Virginia 23116 Notices to
Executive: Robert K. Snead [Address] With a copy to: Christian & Barton, LLP
Attn: Warren David Harless 909 East Main Street Suite 1200 Richmond, Virginia
23219 Each Party may change the persons and addresses designated to receive
notice hereunder by written notice to the other Party in accordance herewith.
22. Entire Agreement & Modification. This Agreement contains the entire
understanding and agreement of the parties regarding the subject matter hereof.
The terms of this Agreement are contractual and, except as provided under
Section 20.b hereof, shall not be deemed to have been altered, modified or in
any way changed by any statements, promises, discussions or agreements not
appearing herein. Except as provided under Section 20.b hereof, this Agreement
may not be modified, amended or altered except by a writing signed by both the
parties. 23. Assignment. This Agreement shall be binding upon and inure to the
benefit of the Company and any corporation or other entity to which the Company
may transfer all or substantially all of its assets or to which the Company may
assign this Agreement. Executive hereby consents to any such assignment without
further notice to or consent from Executive. Page 14 of 17



--------------------------------------------------------------------------------



 
[exhibit101sneadexecsever015.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 Executive may not
assign this Agreement or any part hereof without the prior written consent of
O&M’s General Counsel. 24. Return of Company Property. Following the Separation
Date, Executive will immediately return to the Company any Company property and
all such records without deleting, destroying, or otherwise damaging the utility
of same. 25. Miscellaneous. This Agreement may be executed in one or more
counterparts each of which will constitute one and the same instrument, and all
executed copies of this Agreement and facsimiles thereof shall be as legally
binding and enforceable as the original. Executive’s obligations under this
Agreement shall survive the termination of Executive’s employment with the
Company regardless of the reason and any breach by the Company of this Agreement
or any other obligation of the Company. The waiver by any party of a breach of
any condition or provision of this Agreement to be performed by the other party
shall not operate or be construed as a waiver of a similar or dissimilar
provision or condition at the same or any prior or subsequent time. The captions
and headings in this Agreement are included for convenience only and shall not
be construed to define or limit any of the provisions contained herein. -
SIGNATURE PAGE FOLLOWS - Page 15 of 17



--------------------------------------------------------------------------------



 
[exhibit101sneadexecsever016.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 IN WITNESS WHEREOF,
and intending to be legally bound, each of the parties has caused this
Confidential Executive Separation Agreement & General Release to be executed
either individually or in its entity name by its duly authorized representative.
BY SIGNING BELOW, EXECUTIVE EXPRESSLY ACKNOWLEDGES THAT EXECUTIVE IS SIGNING
THIS AGREEMENT VOLUNTARILY AND OF HIS/HER OWN FREE WILL, WITH FULL KNOWLEDGE OF
THE NATURE AND CONSEQUENCES OF ITS TERMS. EXECUTIVE HAS READ THIS AGREEMENT
CAREFULLY AND UNDERSTANDS THAT IT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. ROBERT K. SNEAD OWENS & MINOR, INC. By: 1/10/2020 Date:
_______________________________ Title: EVP AND GC 1/10/2020 Date:
_______________________________ Page 16 of 17



--------------------------------------------------------------------------------



 
[exhibit101sneadexecsever017.jpg]
DocuSign Envelope ID: 84F27DBD-E575-4F17-95C5-79CEF31BE521 EXHIBIT A Prohibited
Competitor List 1. Cardinal Health, Inc. 2. Medline Industries, Inc. 3.
Concordance Healthcare Solutions 4. Deutsche Post AG d/b/a DHL Supply Chain 5.
FedEx Corporation 6. United Parcel Service, Inc. 7. Alloga 8. Mölnlycke Health
Care 9. Hogy Medical 10. Multigate Medical Products 11. HARTMANN Group Page 17
of 17



--------------------------------------------------------------------------------



 